UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1133



NOE ALO FERNANDES,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-624-475)


Submitted:   August 18, 2006             Decided:   September 6, 2006


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Elizabeth Yu, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Noe Alo Fernandes, a native and citizen of Guinea-Bissau,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the immigration judge’s

denial of his request for asylum, withholding of removal, and

protection under the Convention Against Torture.

            In his petition for review, Fernandes challenges the

immigration judge’s determination that he failed to establish his

eligibility for asylum. This court will reverse the Board “only if

the   evidence   presented   was   so    compelling      that   no   reasonable

factfinder could fail to find the requisite fear of persecution.”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation and citation omitted).         We have reviewed the evidence of

record and conclude that Fernandes fails to show that the evidence

compels a contrary result. Accordingly, we cannot grant the relief

that he seeks.

            Similarly, because Fernandes does not qualify for asylum,

he is also ineligible for withholding of removal.               See Camara v.

Ashcroft, 379 F.3d 361, 367 (4th Cir. 2004).

            Finally, substantial evidence supports the finding that

Fernandes   fails   to   meet   the     standard   for    relief     under   the

Convention Against Torture.        To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”


                                   - 2 -
8 C.F.R. § 1208.16(c)(2) (2005).        Fernandes failed to make the

requisite showing.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -